           IN 11HE UNITED STATES DISTRICT COURT
               '
               EASTERN DISTRICT OF ARKANSAS
               i     NORTHERN DIVISION
                I
OP AL MOBLEY, As Special
Personal Repre~entative of the
Estate of Rebecba Louise Duke,
Deceased, and bn
behalf of the Wrongful Death
Beneficiaries of the Estate of
                    1


Rebecca Louise /Duke, Deceased
                    1
                                                             PLAINTIFF
                I
v.              I        No. 1:17-cv-49-DPM

SKYLINE AR~ANSAS
HOLDINGS LILC; SKYLINE CHP
HOLDINGS LILC;
            I
                BATESVILLE
HOLDINGS LLC; BATESVILLE
HEALTH ANO REHAB LLC;
ARKANSAS NIU RSING HOME
ACQUISITIO:rf LLC; CAPITAL
FUNDING GROUP, INC.; CSCV
HOLDINGS n fLLC; ARKANSAS
SNF OPERATIONS
ACQUISITION III LLC; JOSEPH
                I

SCHWARTZ; JOHN W. DWYER;
                I

ALAN ZUCCARI; and BRIAN
REYNOLDS                                                DEFENDANTS


                             JUDGMENT
     The complaint is dismissed with prejudice. The Court retains
jurisdiction until 28 February 2019 to enforce the parties' settlement.
D.P. Marshall, Jr.
United States District Judge




-2-
